Law Department The Lincoln National Life Insurance Company 350 Church Street Hartford, CT 06103 Scott C. Durocher Counsel Phone: 860-466-1222 Scott.Durocher@LFG.com VIA EDGAR, email & FedEx August 22, 2011 Ms. Alison White Senior Counsel Office of Insurance Products Division of Investment Management Securities and Exchange Commission Room 8634; Mail Stop 8629 treet, NE Washington, DC 20549-8629 Re:The Lincoln National Life Insurance Company Lincoln National Variable Annuity Account H American Legacy® Fusion (File No. 333-175888) Dear Ms. White: This letter and the attached blacklined prospectus are in response to your comments of August 4, 2011. 1. General a. Please confirm that the contract name on the front cover page of the prospectus will continue to be the same as the EDGAR class identifiers associated with the contract. b. Please disclose to the staff whether there are any types of guarantees or support agreements with third parties to support any of the company's guarantees under the policy (other than reinsurance agreements) or whether the company will be solely responsible for paying out on any guarantees associated with the policy. Response: a. The contract name on the front cover page of the prospectus is and will continue to be the same as the EDGAR class identifiers associated with the contract. b. There are no guarantees or support agreements with third parties that support any of the guarantees under the contract and the company will be primarily responsible for paying the guarantees associated with the contract. Alison White, Esq. August 22, 2011 Page 2. Special Terms, pages 4-5 Please add the capitalized term “Investment Requirements” to this section. Response: The term has been added (see page 5). 3. Expense Examples, page 12 a. It is unclear how the expense amounts in the first example were calculated. Please advise or revise. b. Please note that we will want to see the second expense example when it is completed prior to accelerating the filing. Response: (see page 12) a. The amounts in the first example have been corrected. b. The amounts in the second example have been provided. 4. Premium Based Charge, pages 19-22 You state that the purpose of the Premium Based Charge is to compensate you for the loss you experience on contract distribution costs when contractowners surrender or withdraw before distribution costs have been recovered, yet the fee is charged regardless of whether or not contractowners surrender or withdraw. Please advise or revise. Response: We have confirmed that thePremium Based Charge is used compensate us for the cost we experience on contract distribution costs whencontractowners surrender or withdraw before distribution costs have been recovered. We have revised the disclosure on page 19 to read as follows: “The Premium Based Charge is paid to us to compensate us for the expenses we incur for contract distribution when contractowners surrender or withdraw before distribution costs have been recovered.” 5. Rider Charges - i4Life Advantage Charge, page 24 We note your statement at the bottom of the page that during the income period the charge for all death benefit options is 1.00%, yet in footnote 2 to the table on page 9 you state that the charge is 1.20%. Please advise or revise. Response: The charges on page 24 have been corrected. 6. Rider Charges - i4Life Advantage with Guaranteed Income Benefit (version 4) for purchasers who previously purchased Lincoln Lifetime Advantage 2.0, page 25 We note your statement in the second paragraph of the section that “total annual subaccount charges of 0.90% for the EGMDB, 0.65% for the Guarantee of Principal death benefit and 0.60% for the Account Value death benefit also apply.” It would appear from the table on page 10, however, that these fees are 1.10%, .85% and .80%, respectively. Please advise or revise. Response: The charges on page 25 have been corrected. 7. Transfers On or Before the Annuity Commencement Date, page 29 If you intend to reserve the right to impose a transfer fee on current contract owners, please describe the maximum fee in the fee table. Response:This sentence has been deleted (see page 29). 8. Investment Requirements, page 37 In the fourth paragraph of the section, please revise the reference to the Delaware VIP Limited-Tern Diversified Income Series as the fund is not offered under the contract. Response: The Delaware fund was listed in error. We have added the American Funds Cash Management subaccount to this discussion (see page 38). 9. Part C - Power of Attorney Please provide a Power of Attorney that relates specifically to the Securities Act of 1933 file number of the new registration statement. See Rule 483(b) of the 1933 Act. Response:An updated Power of Attorney will be filed with the pre-effective amendment. Financial Statements, Exhibits, and Other Information Any financial statements, exhibits, and other required disclosure not included in this registration statement must be filed in a pre-effective amendment to the registration statement. Response:Financial statements, exhibits, and other required disclosure not will be filed in the pre-effective amendment Tandy Comment Tandy representations must be filed. Response:In regards to the referenced filing, The Lincoln National Life Insurance Company and Lincoln National Variable Annuity Account H (together “Lincoln”) acknowledge the following: · Lincoln is responsible for the adequacy and accuracy of the disclosure in the filing; · The action of the Commission or the Staff in declaring this filing effective does not foreclose the Commission from taking any action with respect to the filing; and · Lincoln may not assert Staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Please call me at 860-466-1222 with further comments and questions. Sincerely, /s/ Scott C. Durocher Scott C. Durocher Counsel American Legacy (Reg. TM) Fusion Lincoln National Variable Annuity Account H Individual Variable Annuity Contracts Home Office: The Lincoln National Life Insurance Company 1300 South Clinton Street
